DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being Ricketts et al by Ricketts et al, US Pub. 2015/0298429.
Ricketts et al disclose a bamboo laminated transaction card comprising: a chip (200/300) (RFID is used so an integrated and an antenna are included, par. 0020), wherein the chip card is realized as a laminar composite fig. 2); visible sides (102a/102b) of which are realized as layers made from wood veneer; a core, which is realized as pre-laminate (108a/108b adhesive layers), is arranged between the visible sides (102a/102b), which core has a paper substrate (104a/104b) connected on both sides to a layer made from paper or cardboard in each case, on which paper substrate the chip and, if present, an antenna are arranged (an RFID is used so an integrated circuit and an antenna are present). (See figs. 1-3, 5; par. 20, 23, 29, 40-43).
Regarding claim 2, wherein an intermediate layer, made from a non-woven fabric, is provided between the pre-laminate and the respective visible side of the chip card, which is produced from wood veneer (see par. 40-41).
Regarding claim 3, wherein one of the layers made from paper and/or cardboard of the pre-laminate is realized as a Passepartout, in which a recess is punched out, which accommodates the chip arranged on the paper substrate (an RFID is used so a recess must be present to accommodate the integrated circuit chip).
Regarding claim 4, wherein the chip card has an antenna, which is arranged on the paper substrate (4), and the antenna and the chip are arranged on the substrate as one unit (an RFID is used so a recess must be present to accommodate the integrated circuit chip including a connecting antenna).
Regarding claim 5,wherein a thermally printable lacquer layer (208a/208b) entirely or partially applied on the wood veneer of one visible side or both visible sides of the chip card, in order to enable printing on the chip card (figs. 2-3).
Regarding claim 6, wherein the wood veneer of the visible sides (2) of the chip card (1) is produced from cherry wood (any wood product or type can be used, par. 0040).
Regarding claim 7, wherein the layers of the chip card (1) are connected to one another by adhesive layers (108a/108b).
Regarding claim 8, wherein, depending on the adhesive chosen, a "quasi-lamination” is carried out under a reduced supply of heat and reduced pressure to connect layers of the chip card (figs. 2-3, 5).
Regarding claim 9, wherein the chip card is realized as one of a passive RFID or a NFC chip card, as a money card, as an access card, as an identity card or as a credit card (par. 0020).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Endres et al, US Patent No. 11,148,459, disclose a card-shaped data carrier with natural materials, method and production thereof. Herslow et al, US Patent No. 10,679,113, disclose a transaction and ID cards having selected texture and coloring.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407. The examiner can normally be reached M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL ST CYR
Primary Examiner
Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876